Citation Nr: 1801826	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 12, 2015.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.

The Board notes that the record contains conflicting medical evidence as to the severity and type of PTSD symptoms that the Veteran has experienced during the pendency of his claim. 

In April 2011 the Veteran's private psychiatrist, "Dr. E.W. H." (initials used to protect privacy), provided a letter discussing the Veteran's PTSD.  It was noted that the Veteran reported nightmares once or twice per week and daily panic attacks.  Dr. E. W. H. stated that the Veteran startled easily and was hypervigilant, did not socialize with anyone, and had a severely impaired recent memory.  He stated that the Veteran's working memory was 75% impaired, and that anger, sadness and fear came upon him 75% of the time, indicating that his prefrontal cortex was dysfunctional.  The Veteran reported that he felt depressed 90% of the time, with low energy and little interest in things, and that he had crying spells 25% of the time.  The Veteran reported auditory/visual hallucinations and suicidal ideation.  Dr. E. W. H. stated that due to his PTSD, the Veteran was unable to sustain social relationships and severely compromised in his ability to sustain work relationships.  
In December 2011 the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran suffered from anxiety, panic attacks occurring more than once a week, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Socially, the Veteran indicated that his relationship with his wife was good, as was his relationship with his children.  He reported a distant relationship with his siblings.  Occupationally, the Veteran had good relationships with his supervisors and co-workers.  The examiner indicated that the Veteran had no suicidal or homicidal intent, nor did the Veteran have a history of hallucinations.  

In February 2012 the Veteran's private psychiatrist, Dr. E. W. H., provided a letter discussing the Veteran's PTSD.  The Veteran reported nightmares once or twice per week and sporadic panic attacks.  Dr. E. W. H. stated that the Veteran startled easily and was hypervigilant, did not socialize with anyone, and had a severely impaired recent memory.  He stated that the Veteran's working memory was 75% impaired, and that anger, sadness and fear came upon him 60% of the time, indicating that his prefrontal cortex was dysfunctional.  The Veteran reported that he felt depressed 50% of the time, with low energy and little interest in things, and that he had crying spells 25% of the time.  The Veteran reported auditory/visual hallucinations.  Dr. E. W. H. stated that due to his PTSD, the Veteran was unable to sustain social relationships and severely compromised in his ability to sustain work relationships.  The Board notes that from January 2012 to December 2015, the Veteran was treated by Dr. E. W. H. ten times.  On each occasion, the doctor noted the Veteran's symptoms and continued his medications.

In November 2014 the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran suffered from anxiety and chronic sleep impairment.  The examiner disagreed with Dr. E. W. H.'s findings and opined that the Veteran did not meet the DSM-5 criteria for PTSD but did have "Other Specified Trauma- and Stressor-Related Disorder" which was at least as likely as not a result of his active service.  Socially, the Veteran indicated that his relationship with wife was up and down and that he had a good relationship with his children and grandchildren.  The Veteran reported a supportive relationship with his siblings and that he had lots of friends with who he participated in activities with.  Occupationally, the Veteran had retired from his last job as a truck driver due to memory problems stemming from a stroke.  The Veteran reported that he was worried about his safety due to those problems and that he had left the job on good terms.  The Veteran denied ever having suicidal or homicidal intent.  The examiner recommended full neuropsychological testing in order to assess the Veteran's memory complaints.

As noted above, the record contains conflicting medical evidence as to the severity and variation of symptoms of PTSD that the Veteran has experienced during the pendency of his claim.  At times, the Veteran has reported experiencing suicidal ideation and hallucinations and at other times the Veteran has denied ever experiencing either.  Furthermore, the correspondence and records provided by Dr. E. W. H. indicate that the Veteran is unable to form social or working relationships; however, VA examiners have found that the Veteran has had good relationships with his family, friends, and co-workers.  Due to the wildly conflicting nature of the medical evidence described above, the Board finds that an additional examination and opinion is warranted.

With regard to a TDIU prior to June 12, 2015, the outcome may be largely dependent on the effects of the Veteran's service-connected psychiatric condition during that time.  As that matter is being remanded for clarification of the Veteran's present and prior symptoms, the further development and readjudication of the PTSD disability may affect the resolution of the TDIU claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the increased rating claim before readjudicating the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected PTSD disability AS WELL AS THE LIKELY SEVERITY AND MANIFESTATIONS OF THE VETERAN'S SERVICE-CONNECTED PTSD DURING THE PENDENCY OF THE CLAIM. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner must elicit from the Veteran A DETAILED HISTORY OF PAST AND CURRENT SYMPTOMS of the Veteran's PTSD.  Additionally, the examiner must include full neuropsychological testing in order to assess the Veteran's memory complaints.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's PTSD disability on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




